Citation Nr: 1110722	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  06-04 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an increased rating for thoracolumbar spine osteoarthritis and degenerative disc disease, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1954 to June 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in August 2009 for further development of the issue shown on the cover page.  Other issues which were on appeal at that time were decided by the Board in August 2009.  In December 2010, the RO increased the Veteran's rating for his service-connected osteoarthritis and degenerative disc disease of his thoracolumbar spine to 20 percent from 10 percent, effective from April 14, 2009, the date of a VA treatment record.  

The Veteran presented testimony at a Board hearing in March 2009 before a former Veterans Law Judge of the Board.  A transcript of the hearing is associated with his claims folder.  The Veteran has elected to have another hearing, as this judge is no longer employed by the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Law Judge who conducted the Veteran's hearing in March 2009 concerning the issue on appeal is no longer employed by the Board, and the Veteran elected in February 2011 to have a new Board hearing at the RO.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a hearing at the RO before a traveling Veterans Law Judge from the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


